Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable medium” encompasses transitory signals.  Amending to exclude non-statutory subject matter by reciting --non-transitory computer readable medium--  would overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 11-19, 21, 23, 25, 27-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack US 2011/0001356 A1.

	Pollack teaches:
1. (Original) A method of controlling energy supply in an energy distribution network comprising an energy generation facility adapted to supply energy to the energy distribution network and an energy consumer adapted to consume energy from the energy distribution network, the method comprising, at the energy generation facility: 
detecting a curtailment condition, the curtailment condition indicating that the energy generation facility should curtail its supply of energy to the energy distribution network; [para. 0147, “During periods of power surpluse…”]
in response to the curtailment condition, transmitting, via a communications link, a request to increase energy consumption to the energy consumer; [para. 0147, AGC Down regulation request, and Fig. 9 904]
receiving a reply message from the energy consumer via the communications link; [Fig. 9 status updates 906] and 
controlling energy output from the generation facility to the energy distribution network in dependence on the reply message.  [para. 0147, “During periods of power surplus (resulting in down regulation requests), the power resources could increase energy use and/or decrease energy output relative to their initial rate.”]

Pollack teaches:
3. (Currently Amended) A method according to claim 1, wherein curtailing energy output comprises one or more of: reducing an output power of the generation facility, continuing energy output at a lower output level compared to the energy output prior to detection of the curtailment condition; and terminating energy output to the distribution network.  [para. 0147]

Pollack teaches:
6. (Currently Amended) A method according to claim 1, wherein curtailing energy output comprises sending control data to reduce energy output to an export limiter coupled between the generation facility and the distribution network.  [para. 0147, “During periods of power shortage (resulting in up regulation requests), the power resources could curtail energy use and/or increase energy output. During periods of power surplus (resulting in down regulation requests), the power resources could increase energy use and/or decrease energy output relative to their initial rate.”]

7. (Currently Amended) A method according to claim 1, wherein the controlling step comprises determining whether, and optionally to what extent, to curtail energy output from the generation facility in dependence on the reply message, and controlling energy output based on the determination.

Pollack teaches:
8. (Currently Amended) A method according to claim 1, wherein the controlling step comprises continuing energy output without curtailment in response to the reply message indicating one of: that the energy consumer has increased its energy consumption, that the energy consumer has increased its energy consumption by at least a predetermined or specified amount, wherein the specified amount is specified in the request.  [para. 0140, “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.”]

Pollack teaches:
11. (Currently Amended) A method according to claim 8, wherein continuing energy output without curtailment comprises continuing energy output substantially at a level corresponding to the output level immediately preceding detection of the curtailment condition.  [this limitation just recites doing nothing because the generator does not need to curtail power output because the loads can increase power]

Pollack teaches:
12. (Currently Amended) A method according to claim 1, comprising curtailing energy output from the generation facility in response to the reply message indicating that the energy consumer has not increased its consumption, or has increased its consumption by less than a requested or expected increase.  [para. 0144, “In regulation mode, the power output of a power plant can be increased or decreased in near real time. In the event of a power surplus, the utility orders the power plant in regulation mode to decrease power production. In the event of a power shortage, the utility orders the power plant to increase power production.”]

Pollack teaches:
13. (Currently Amended) A method according to claim 1, wherein the controlling step comprises curtailing energy output by an amount dependent on an increase in energy consumption achieved by the energy consumer. [para. 0144, “In regulation mode, the power output of a power plant can be increased or decreased in near real time. In the event of a power surplus, the utility orders the power plant in regulation mode to decrease power production. In the event of a power shortage, the utility orders the power plant to increase power production.”]

Pollack teaches:
14. (Original) A method according to claim 13, wherein the amount is specified in the reply message.

Pollack teaches:
15. (Currently Amended) A method according to claim 1, wherein an increase in energy consumption is specified in the request and/or reply message with respect to a predetermined demand level or profile associated with the consumer.  [para. 0139, “Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.”]

Pollack teaches:
16. (Currently Amended) A method according to claim 1, wherein the request is a request to increase power consumption by the consumer.  [para. 0147]

Pollack teaches:
17. (Currently Amended) A method according to claim 1, wherein detecting the curtailment condition comprises receiving a curtailment request message from a control system associated with the energy distribution network.  [para. 0009]

Pollack teaches:
18. (Currently Amended) A method according to claim 1, wherein detecting the curtailment condition comprises determining a time at which curtailment should be implemented based on a curtailment schedule.  [para. 0133]

Pollack teaches:
19. (Currently Amended) A method according to claim 1, comprising, in response to the curtailment condition, transmitting requests to increase energy consumption to a plurality of energy consumers, wherein the controlling step comprises controlling energy output from the generation facility based on an aggregate consumption increase achieved by the plurality of energy consumers responsive to the requests.  [para. 0145]

Pollack teaches:
21. (Currently Amended) A method according to claim 1, comprising, at the (or each) energy consumer: receiving the request; attempting to increase energy consumption in response to the request; and generating and transmitting the response to the energy generation facility in dependence on whether an increase in energy consumption was achieved and/or in dependence on an amount of the achieved increase, the response optionally specifying the amount of the achieved increase.  [para. 0148]

Pollack teaches:
23. (Currently Amended) A method according to claim 1, wherein the energy generation facility is located at a first site and the energy consumer is located at a second site, the first and second sites preferably geographically separated from each other, wherein the geographical separation is at least 1 km, preferably at least 5 km or at least 10 km.  [Fig. 1 flow control server controls flow between power grid 114 and residence]

Pollack teaches:
25. (Currently Amended) A method according to claim 1, wherein the communications link comprises one or more of: a dedicated communications link provided only for interconnecting the first and second sites; and a fibre optic link.  [para. 0041]

Pollack teaches:
27. (Currently Amended) A method according to claim 1, wherein the energy is electrical energy and the distribution network is an electricity distribution network.  [Fig. 1]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/            Examiner, Art Unit 2115